NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                          JAN 05 2017

                            FOR THE NINTH CIRCUIT                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS




KINGSLEY CAPITAL MANAGEMENT,                     No. 14-15325
LLC, an Arizona limited liability
company; BRUCE PAINE KINGSLEY                    D.C. No. 2:10-cv-02243-NVW
MD IRA ROLLOVER,

              Plaintiffs - Appellants,           MEMORANDUM*

 v.

BRIAN NELSON SLY; BRIAN SLY
AND COMPANY, INC., a California
corporation, successor in interest to Brian
Sly and Company; BRIAN SLY AND
COMPANY, a California sole
proprietorship; CHARLES J.
ANTONUCCI, Sr.; THOMAS J. BEAN;
THOMAS CUNNINGHAM; HEATHER
D. CUNNINGHAM; ACCREDITED
INVESTOR RESOURCES, LLC;
WILBUR ANTHONY HUFF; SHERRI
HUFF,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                       Argued and Submitted March 17, 2016
                            San Francisco, California

Before: W. FLETCHER, RAWLINSON, and HURWITZ, Circuit Judges.

      Appellants Kingsley Capital Management, LLC and Bruce Paine Kingsley

MD IRA Rollover (collectively, Kingsley) challenge the district court’s denial of

their motion for new trial and/or motion to alter or amend judgment premised on

the jury’s verdict that Appellee Brian Sly was liable for securities fraud under

Arizona law, but awarding no damages. Kingsley contends that the district court

erred in holding that they could not seek a new trial because they failed to

challenge the verdict prior to discharge of the jury.

      Although Kingsley was afforded “the opportunity to object before the jury

was dismissed,” Kingsley “chose not to raise any objections to the jury’s verdict.”

Home Indem. Co. v. Lane Powell Moss & Miller, 43 F.3d 1322, 1331 (9th Cir.

1995). “This constituted a waiver of the objection on appeal.” Id.; see also

Philippine Nat’l Oil Co. v. Garrett Corp., 724 F.2d 803, 806 (9th Cir. 1984)

(explaining that “a party that failed to object to a no damages verdict at the time it

was read waived any future objections to the form of the verdict”).

      AFFIRMED.




                                           2